          Case 1:18-cv-11924-FDS Document 33 Filed 01/03/19 Page 1 of 5



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              )  Civil Action No. 1:18-CV-11924-FDS
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                    MOTION IN OPPOSITION TO DEFENDANT’S
                 MOTION TO DISMISS FIRST AMENDED COMPLAINT



Plaintiff, Mr. Matthew Vanderhoop, hereby submits this Motion in Opposition to Defendant’s

motion to dismiss Mr. Vanderhoop’s First Amended Complaint and Motion for Temporary

Restraining Injunction for Protection from an Unlawful Foreclosing Auction, pursuant to

M.G.L.c. 35B.



In support of this Motion, Mr. Vanderhoop states that he has alleged sufficient facts in his

Amended Complaint that have facial plausibility, and that his Amended Complaint alleges legally

cognizable injuries, upon which relief can be granted. Defendant has, therefore, failed to meet its

burden, and is not entitled to a motion to dismiss.



Further, Mr. Vanderhoop has been prejudiced and unfairly denied critical information and the

barest of evidence needed for him to effectively prepare this defense against defendant’s motion



                                                 1
          Case 1:18-cv-11924-FDS Document 33 Filed 01/03/19 Page 2 of 5



to dismiss his amended complaint, as defendant has willfully and unjustly refused to provide Mr.

Vanderhoop with an answer to either his original complaint, filed on August 22, 2018, or to his

amended complaint, filed on November 29, 2018, over thirty (30) days ago.



Mr. Vanderhoop filed his original complaint in Edgartown Superior Court on August 22, 2018.

Defendant responded to plaintiff’s complaint, on October 15, 2018, with a motion to dismiss Mr.

Vanderhoop’s complaint, for failure to state a claim. Defendant’s motion was denied by this

honorable court on November 13, 2018. Still, defendant filed no answer to Mr. Vanderhoop’s

complaint, contrary to Mass.R.Civ.P.R.12.



Mr. Vanderhoop filed an Amended Complaint on November 29, 2018, and defendant has again,

despite the unambiguous laws of the state and federal courts of the Commonwealth of

Massachusetts, failed to file an answer to Mr. Vanderhoop’s amended complaint, but has instead,

filed, again, a Motion to Dismiss, and refused to provide Mr. Vanderhoop with the critical

information to which he is legally entitled, and that is needed if plaintiff is to effectively respond

to defendant’s motion to dismiss.



As defendant is aware, an amended complaint is governed by Mass.R.Civ.P. 15, not

Mass.R.Civ.P.R. 12, and Rule 15 does not toll the time by which defendant is legally required to

provide Mr. Vanderhoop with an answer to his complaint. More importantly, without

defendant’s answer to Mr. Vanderhoop’s amended complaint, this honorable court is called to

make a ruling in this case where the pleadings are incomplete because instead of providing an

answer to plaintiff’s amended complaint, defendant has filed a motion to dismiss, with many



                                                  2
         Case 1:18-cv-11924-FDS Document 33 Filed 01/03/19 Page 3 of 5



exhibits attached to said motion, in complete disregard for Massachusetts state law and federal

law: motions are not pleadings.



The attention of the Court is respectfully directed to Mr. Vanderhoop’s Memorandum of Law in

Opposition to Defendant’s Motion in Opposition to Dismiss, filed herewith, and to arguments to

be properly presented in support of the requested relief of this motion.



WHEREFORE, Mr. Vanderhoop, respectfully, request that this honorable court enter an order to:



       1. Deny Defendant’s motion to dismiss Mr. Vanderhoop’s Amended Complaint and

           Motion for Temporary Restraining Injunction for Protection from an Unlawful

           Foreclosing Auction of his Home, G.L.c. 244, §35B.



       2. Grant Mr. Vanderhoop’s request for a Preliminary Injunction to refrain Defendant

           from scheduling or holding a foreclosure auction sale of Mr. Vanderhoop’s home

           until a trial on the merits.



       3. Grant Mr. Vanderhoop’s request for a Permanent Injunction to refrain Defendant

           from scheduling or holding a foreclosure auction sale of Mr. Vanderhoop’s home

           until a trial on the merits.



       4. Compel defendant to answer, forthwith, Mr. Vanderhoop’s First Amended Complaint

           or hold defendant in default for its willful refusal.



                                                  3
         Case 1:18-cv-11924-FDS Document 33 Filed 01/03/19 Page 4 of 5



       5. Grant Mr. Vanderhoop any other such further relief as is just and equitable.



January 3, 2019                                    Respectfully submitted,
                                                   MATTHEW VANDERHOP
                                                   By his attorney,


                                                   “/s/”Deborrah M. Doman
                                                   Deborrah M. Dorman, Esq., #635729
                                                   Law Office of Deborrah M. Dorman
                                                   Post Office Box 944
                                                   Tisbury, MA 02568
                                                   (774) 563-0040
                                                   dormandmd@aol.com




                                               4
          Case 1:18-cv-11924-FDS Document 33 Filed 01/03/19 Page 5 of 5



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              )  Civil Action No. 1:18-CV-11924-FDS
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                                 CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Motion in Opposition to Defendant’s

Motion to Dismiss Amended Complaint was filed today, January 3, 2019, through the ECF

system to be sent electronically to the registered participants as identified on the Notice of

Electronic Filing (NEF).

January 3, 2019                               Respectfully submitted,
                                              By his attorney,

                                              “/s/”Deborrah M. Dorman
                                              Deborrah M. Dorman, Esq., #635729
                                              Law Office of Deborrah M. Dorman
                                              Post Office Box 944
                                              Tisbury, MA 02568
                                              (774) 563-0040
                                              dormandmd@aol.com




                                                  5
